MEMORANDUM **
California state prisoner Ammon Leonard Waiwaiole appeals pro se from the district court’s judgment dismissing his habeas petition under 28 U.S.C. § 2254 as untimely. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Shannon v. Newland, 410 F.3d 1083, 1087 n. 3 (9th Cir.2005), cert. denied, — U.S.-, 126 S.Ct. 1333, 164 L.Ed.2d 49 (2006), and we affirm.
Waiwaiole contends that he is entitled to equitable tolling of the limitations period *660because he did not learn of the factual predicate of his claims until 2001, six years after the adverse parole decision he challenged in his § 2254 petition. Waiwaiole has not demonstrated that any extraordinary circumstance prevented him from filing a habeas petition in those intervening six years, and so we conclude that the district court properly dismissed his petition as untimely. See Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.